--------------------------------------------------------------------------------

EXHIBIT 10.5
 
  
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of July 15,
2010 by and among (a) Tonaquint, Inc., a Utah corporation (“Borrower”), (b)
Aethlon Medical, Inc., a Nevada corporation (“Lender”), and (c) Griffiths &
Turner / GT Title Services, Inc., a Utah corporation (“Escrow Agent”).


RECITALS


A.   Borrower has issued to Lender certain Buyer Trust Deed Notes dated July 15,
2010 (the “Notes”) pursuant to the terms and conditions of a Note and Warrant
Purchase Agreement of the same date.


B.   Borrower’s obligations under the Notes are secured by a Trust Deed (the
“Trust Deed”) encumbering certain real property of Borrower, as more
specifically set forth in the Trust Deed.


C.   Lender has executed a Request for Full Reconveyance in the form attached
hereto as Exhibit A (the “Request”), which instructs Escrow Agent to execute and
record a Deed of Reconveaynce in substantially the form attached hereto as
Exhibit B (the “Reconveyance”) reconvey the Trust Deed upon the satisfaction of
the conditions set forth herein.


D.   Pursuant to Section 5 of the Notes, Borrower and Lender have agreed to
place the Request in escrow and Escrow Agent has agreed to hold the Request in
escrow subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, Lender and Escrow Agent
agree as follows:


TERMS


1.   Establishment of Escrow.  Upon the execution of the Notes, Lender shall
deliver to Escrow Agent the Request, in original form and duly executed by
Lender, to have and to hold until satisfaction of the conditions set forth below
(the “Escrow”). Borrower shall deliver to Escrow Agent an executed Trust Deed to
be recorded by Escrow Agent.
 
2.   Conditions for Reconveyance. Escrow Agent shall retain the Request until
the earlier of (i) Escrow Agent’s receipt of written notice from Lender that the
full amount of the Notes has been repaid, or (ii) the date that is six months
and three days following the date the Trust Deed is recorded (the “Release
Date”), at which time Escrow Agent shall execute and record the Reconveyance;
provided, however, that in the event Escrow Agent receives written notice from
Lender stating that a Payment Default (as defined in the Notes) has occurred and
specifically identifying both the nature of the Payment Default and the Note
under which the Payment Default occurred, Escrow Agent shall retain the Request
until the later of the Release Date or the date on which Escrow Agent receives
written notice from Lender that the Payment Default has been cured. Upon such a
cure of a Payment Default, Lender hereby covenants and agrees to promptly send
written notice to Escrow Agent (a) indicating the Payment Default has been
cured, and (b) so long as six months and three days have elapsed since the date
the Trust Deed was recorded, instructing Escrow Agent to execute and record the
Reconveyance. In the event of a dispute between Borrower and Lender with respect
to whether the full amount of the Notes has been paid, or whether a Payment
Default has occurred, Escrow Agent is permitted to interplead the Request into
the District Court of the State of Utah pursuant to Section 7.b. below.
 
 
 

--------------------------------------------------------------------------------

 
 
3.   Termination.  This Agreement shall terminate after the Reconveyance has
been recorded.
 
4.   Notices.  All communications, consents, and other notices provided for in
this Agreement shall be in writing and shall be effective on the date hand
delivered, sent by facsimile or email, or mailed by registered or certified
mail, return receipt requested, postage prepaid, and addressed as follows:
 
a.   If to Borrower, to:
 
________________________


With a copy to:


Bennett Tueller Johnson & Deere, P.C.
Attn: Jonathan K. Hansen
3165 East Millrock Drive, Suite 500
Salt Lake City, Utah 84121


or to such other address as Borrower may designate to Lender and Escrow Agent,
in writing.


b.   If to Lender, to:
 
Aethlon Medical, Inc.
Attn: James Joyce
8910 University Center Lane, Suite 660
San Diego, California 92122


With a copy to:


Law Office of Jennifer A. Post
Attn: Jennifer A. Post
340 North Camden Drive, Suite 302
Beverly Hills, California 90210


or to such other address as Lender may designate to Borrower and Escrow Agent,
in writing.
 
 
 
2

--------------------------------------------------------------------------------

 
 
c.   If to Escrow Agent, to:
 
Griffiths & Turner / GT Title Services, Inc.
Attn: Tyler Turner
512 East 4500 South, Suite 150
Murray, Utah 84107


or to such other address as Escrow Agent may designate to Borrower and Lender,
in writing.


5.   Payment of Fees.  Borrower shall bear the costs of the Escrow, which shall
be equal to the sum of $500.00.
 
6.   Tenure of Escrow Agent.  Escrow Agent may resign from its duties hereunder
at any time by giving written notice of such resignation to Borrower and Lender;
provided, however, that Escrow Agent shall continue to serve until Borrower and
Lender jointly appoint a successor and such successor accepts and agrees to
perform the obligations of Escrow Agent hereunder and receives the
Request.  Borrower and Lender shall have the right at any time upon mutual
agreement to substitute a new escrow agent by giving written notice thereof to
Escrow Agent.
 
7.   Liability; Indemnification.  Escrow Agent shall perform such duties as are
specifically set forth herein and, so long as it does so, shall have no
liability to Borrower and Lender hereunder except to the extent a court of
competent jurisdiction determines that Escrow Agent’s fraud, gross negligence or
willful misconduct was the primary cause of any loss to Borrower or
Lender.  Anything in this Agreement to the contrary notwithstanding, in no event
shall Escrow Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if Escrow Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.  Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied.  Escrow
Agent may rely upon and shall not be liable for acting or refraining from acting
upon any written notice, instruction or request furnished to it hereunder and
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties.  Escrow Agent shall have no duty to solicit any
payments which may be due it or the escrow account.  Escrow Agent may execute
any of its powers and perform any of its duties hereunder directly or through
agents or attorneys and may consult with counsel, accountants and other skilled
persons to be selected and retained by it.  Escrow Agent shall not be liable for
anything done, suffered or omitted in good faith by it in accordance with the
advice or opinion of any such counsel, accountants or other skilled persons.  In
the event that Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from any party hereto
which, in its opinion, conflict with any of the provisions of this Agreement, or
with any instructions, claims or demands from any other party hereto, it shall
be permitted to refrain from taking any action and its sole obligation shall be
to keep safely all property held in Escrow until it shall be directed otherwise
in writing by all of the parties hereto or by a final arbitration decision or a
non-appealable order or judgment of a court of competent jurisdiction.  Borrower
and Lender agree that the following provisions shall control with respect to the
rights, duties, liabilities, and immunities of Escrow Agent:
 
a.   Escrow Agent is entitled to refrain from taking any action contemplated by
this Agreement in the event that it becomes aware of any dispute between
Borrower and Lender as to any facts or as to the happening of any contemplated
event precedent to such action.  Escrow Agent is hereby authorized to comply
with and obey all final nonappealable orders, judgments, decrees or writs
entered or issued by any court or final decision of any arbitrator, and in the
event Escrow Agent obeys or complies with any such final nonappealable order,
judgment, decree or writ of any court or final decision of any arbitrator, in
whole or in part, after giving Borrower and Lender seven (7) days’ prior written
notice, it shall not be liable to any of the parties hereto, nor to any other
person or entity, by reason of such compliance, notwithstanding that it shall be
determined that any such final nonappealable order, judgment, decree, writ, or
final decision of a court or final decision of any arbitrator be entered without
jurisdiction or be invalid for any reason or be subsequently reversed, modified,
annulled or vacated.
 
 
3

--------------------------------------------------------------------------------

 
 
b.   In the event any dispute shall arise between Borrower and Lender with
respect to the disposition or delivery of the Request, or the occurrence of a
Payment Default under a Note, Escrow Agent is permitted to interplead the
Request into the District Court of the State of Utah, and thereafter shall be
fully relieved from any and all liability or obligation with respect to the
Request.  Borrower and Lender further agree to pursue any redress or recourse in
connection with such a dispute without making Escrow Agent a party to same.
 
c.   Borrower and Lender shall each severally indemnify, defend and save
harmless Escrow Agent and its directors, officers, agents and employees (the
“Indemnified Parties”) from all loss, liability or expense (including the
reasonable fees and expenses of outside counsel and the cost and expense of any
interpleader action as authorized under Section 7.b. above) arising out of or in
connection with (i) Escrow Agent’s execution and performance of this Agreement,
except in the case of any Indemnified Party to the extent that such loss,
liability or expense is due to the gross negligence or willful misconduct of
such Indemnified Party, or (ii) its following any instructions or other
directions executed by Borrower and Lender.  Borrower and Lender acknowledge
that the foregoing indemnities shall survive the resignation or removal of
Escrow Agent or the termination of this Agreement.
 
d.   In receiving the Escrow, Escrow Agent acts only as a depository for
Borrower and Lender and assumes no responsibility except pursuant to the
provisions of this Agreement.  All of the terms and conditions in connection
with Escrow Agent’s duties and responsibilities, and the rights of Borrower and
Lender or anyone else with respect to Escrow Agent, are contained solely in this
Agreement, and Escrow Agent is not expected or required to be familiar with the
provisions of any other agreements, and shall not be charged with any
responsibility or liability in connection with the observance of the provisions
of any such other agreements.
 
8.   Miscellaneous.  In addition to the foregoing, the parties to this
Agreement, including Escrow Agent, agree as follows:
 
a.   Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter contained in it and
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties with respect thereto.  No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
all parties.  No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver.  No waiver shall
be binding unless executed, in writing, by the party making the waiver.
 
b.   Recitals.  The recitals stated above shall be and hereby are incorporated
in and made a part of this Agreement by this reference.
 
c.   Successors and Assigns.  This Agreement shall be binding upon, and shall
inure to the benefit of the parties to it and their respective successors and
assigns; provided that no party hereto shall be entitled to assign or transfer
this Agreement or any rights or obligations hereunder, voluntarily,
involuntarily, by operation of law or otherwise, without the written consent of
Lender and Borrower.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
d.   Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.
 
e.   Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties (except Escrow Agent with
respect to an interpleader pursuant to Section 7.b. above) consents to the
exclusive jurisdiction of the federal courts whose districts encompass any part
of the County of Salt Lake or the state courts of the State of Utah sitting in
the County of Salt Lake in connection with any dispute arising under this
Agreement or any of the other agreements between Lender and Borrower related
hereto and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions or to any claim that such venue of the
suit, action or proceeding is improper. Nothing in this subsection shall affect
or limit any right to serve process in any other manner permitted by law.
 
f.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto
confirm that any telecopy or electronic copy of another party’s executed
counterpart of this Agreement (or its signature page thereof) will be deemed to
be an executed original thereof.
 
g.   Confidentiality.  Except as may be reasonably necessary to effect the
transaction contemplated hereunder, (including disclosure to third-party legal
counsel and consultants, accountants, and/or advisors of Borrower or Lender, as
the case may be), and except as may be otherwise required by law, rule or
regulation, the terms and conditions of this Agreement shall be kept
confidential and shall not be disclosed to any person or entity without the
advance consent of the other party; provided that any inadvertent disclosure by
a party shall not subject any such party to liability hereunder, so long as
reasonable steps are taken to advise the recipient of any such disclosure of the
confidential nature thereof.
 
h.   Third Parties.  Nothing in this Agreement is or shall be intended to
provide or convey any actionable right or benefit to or upon any person or
persons other than the parties to this Agreement. Except as otherwise
specifically provided herein, each party shall bear its own costs and expenses
(including legal and consulting fees) in connection with this Agreement and the
negotiation of all agreements and preparation of documents contemplated by this
Agreement.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
i.   Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
 
j.   Attorneys’ Fees. In the event of any action at law or in equity to enforce
or interpret the terms of this Agreement, the Prevailing Party (as defined
hereafter) shall be entitled to reasonable attorneys’ fees, court costs and
collection costs in addition to any other relief to which such party may be
entitled.  “Prevailing Party” shall mean the party in any litigation or
enforcement action that prevails in the highest number of final rulings, counts
or judgments adjudicated by a court of competent jurisdiction.
 
[Signatures on Following Page]
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  BORROWER:       TONAQUINT, INC.       By:  ____________________________  
_______________, President           LENDER:        AETHLON MEDICAL, INC.       
   
By:   /s/ James Joyce                                      
   James Joyce, Chief Executive Officer           ESCROW AGENT:      
GRIFFITHS & TURNER / GT TITLE SERVICES, INC.
     
By:  ____________________________
  Name: __________________________   Title: ___________________________

 
 
 
 
[Signature page to Escrow Agreement]
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A


REQUEST
 
 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


RECONVEYANCE
 
 
 
 
 
 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------

 